Citation Nr: 0506780	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of bilateral 
stress fractures of the tibia.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This appeal arises from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The claim was remanded for further development in September 
2003.  The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")  Court in Stegall v. West, 11  
Vet. App. 268 (1998) held that a remand by the Board confers 
on the veteran as a matter of law, the right to compliance 
with the remand orders.  It imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  The 
veteran was notified of the provisions of the VCAA and 
provided a VA examination, the development ordered has been 
completed and the claim returned for further appellate 
consideration.  


FINDING OF FACT

The claim folder does not include diagnosis of any current 
bilateral tibia disability.  


CONCLUSION OF LAW

A disorder of the bilateral tibia was not incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the RO did not 
inform the veteran of the VCAA prior to the March 2001 
decision denying his claim for service connection.  

The Board of Veterans' Appeals (Board) remanded the claim in 
September 2003 and ordered that the veteran be given proper 
notice of the VCAA.  The veteran was issued a supplemental 
statement of the case in January 2005 notifying him of the 
provisions of the VCAA and readjudicating his claim.  The 
Board has concluded the RO cured any defect in the prior 
notice to the veteran.  In the circumstances of this case, a 
remand to have the RO take additional action under the new 
Act and implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  No further actions to 
assist the veteran in developing his claims are required.  In 
June 2004 the veteran indicated he had no further evidence to 
offer.  The RO obtained the veteran's service medical 
records, and arranged for the veteran to be examined by VA in 
November 2004.  The veteran did not identify any other 
relevant records.  VA has satisfied its obligation to notify 
and assist the veteran in this case.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background and Analysis.  On service entrance 
examination in May 1968 no abnormalities of the lower 
extremities were noted.  April 1969 service medical records 
revealed the veteran had a bilateral periostal reaction on 
the posterior tibias.  Bilateral stress fractures of the 
tibia were diagnosed.  No abnormality of the lower 
extremities was noted on service separation examination in 
January 1971.  

The veteran filed his claim for service connection for 
residuals of bilateral stress fractures in September 2000.  
He recalled having shin splints in service.  His legs had 
continued to bother him since he had gotten out of the 
military.  He submitted a statement from his cousin.  His 
cousin recalled visiting him while he was in service and 
noticing his legs were severely swollen.  

In November 2004 the veteran was afforded a VA examination to 
determine if he had any current residuals of his stress 
fractures.  November 2004 report of a bone scan noted 
degenerative arthropathy in the feet, but no abnormality of 
the legs.  The VA examiner concluded the veteran's painful 
lower legs were unrelated to his stress fractures in service.  
He based his opinion on radiographs which demonstrated the 
stress fractures had healed.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In this instance 
there is no evidence of a current diagnosis of any disorder 
of the tibias.  

One requirement for service connection is that the claimed 
disability currently exist.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  The veteran has stated he had continuing leg 
pain.  A complaint of pain alone, without a diagnosed related 
disorder, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Also, in this instance the lower 
leg pain has been attributed to other causes and not to the 
previous stress fractures.  

Although the veteran is competent to report his current leg 
pain the Board is unaware of any special training or 
education which qualifies the vet to attribute it to a 
particular diagnosis.  38 C.F.R. § 3.159 (2004).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of any current disability of either tibia, 
service connection is not warranted.  


ORDER

Service connection for residuals of bilateral stress 
fractures of the tibia is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


